Appeal from a judgment of the Supreme Court (Canfield, J.), entered April 27, 1992 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to expunge certain information contained in his institutional files.
Petitioner contends that information contained in institutional records prepared prior to his transfer from Sullivan Correctional Facility to Attica Correctional Facility indicating that he is a security problem are inaccurate, and that he should have been afforded a hearing at which to contest the *914information. The only records shown to contain the information contested are program security and assessment summary forms. Petitioner has no right to contest the information in such forms (see, Matter of Eastman v Malone, 186 AD2d 840; Matter of Rowland D. v Scully, 152 AD2d 570, affd 76 NY2d 725).
Weiss, P. J., Mikoll, Mercure and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.